Citation Nr: 0827595	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  97-22 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of brain stem 
poisoning (to include frailness of bones causing a low back 
disorder), as a result of exposure to an herbicide agent.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1964 to May 1968, 
including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Los Angeles, California Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran testified at a hearing before a Hearing Officer 
at the RO in April 1999.  A transcript of that hearing is 
associated with the claims file.

In December 2000, the Board remanded this case to the RO for 
further development.

In an April 2003 decision, the Board denied entitlement to 
service connection for residuals of brain stem poisoning (to 
include frailness of bones causing a low back disorder), as a 
result of exposure to an herbicide agent.

In March 2004, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion to remand this 
appeal to the Board.

In an October 2004 decision, the Board once again denied 
entitlement to service connection for residuals of brain stem 
poisoning (to include frailness of bones causing a low back 
disorder), as a result of exposure to an herbicide agent.

In May 2005, the Court once again granted a joint motion to 
remand this appeal to the Board.

In February 2006, pursuant to the Court's joint motion to 
remand, the Board once again remanded this appeal to the RO 
for further development.



FINDINGS OF FACT

1.  The veteran had service in Vietnam, and he is presumed to 
have been exposed to herbicides to include Agent Orange while 
in Vietnam.

2.  A brain stem injury or disease, to include related 
frailness of the bones causing a low back disorder, was not 
shown in service; and the veteran is not shown to have any 
currently diagnosed disability manifested by a brain stem 
injury or disease, which is attributable to his period of 
active military service, to include any exposure to herbicide 
agents.


CONCLUSION OF LAW

Residuals of brain stem poisoning, to include frailness of 
the bones causing a low back disorder, was not incurred in or 
aggravated by service, and may not be presumed, on any basis, 
to have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1110, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

A review of the record reveals that the veteran received VCAA 
notice in April 2006.  Thus, he was not provided notice of 
the VCAA prior to the initial adjudication of his claim in 
the September 1996 rating decision at issue.  The Board 
notes, however, that this would have been both a practical 
and a legal impossibility, because the VCAA was not enacted 
until November 2000.  The veteran's claim was readjudicated 
and a Supplemental Statement of the Case was provided to the 
veteran in September 2006 and in May 2007, following VCAA 
notice compliance action.  The veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the VCAA notice.  In June 
2007, the veteran submitted a statement saying that he had no 
additional evidence to submit.  Therefore, there is no 
prejudice to the veteran in proceeding to consider his claim 
on the merits at this time.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The April 2006 VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006 and April 2006, including as it relates to the 
downstream disability rating and effective date elements of 
his claim.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records, VA 
examination reports, private medical records, and statements 
from the veteran and his representative.  As stated above, 
the veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.



Factual Background

The veteran's DD Form 214, Report of Discharge from Service, 
shows that he had service in Vietnam during the Vietnam Era.

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of an organic brain 
condition.  The veteran was evaluated in service for several 
head injuries related to falls he sustained therein.  In 
March 1966, he gave a history of being thrown from a water 
buffalo by a high-pressure hose striking the left side of his 
head and being rendered unconscious for 10 to 15 minutes.  In 
November 1967, he reported being unconscious for a short time 
after falling on cement and sustaining a bump on his head.  
At his separation examination in April 1968, the veteran's 
head, face, and eyes, as well as his neurologic and 
psychiatric systems, were evaluated; no abnormalities were 
found.

VA and private medical records show that the veteran was 
treated and evaluated for various medical problems from the 
late 1980's to March 2007.  The relevant and salient records 
related to the veteran's current claim for service connection 
are discussed below.

In June 1994, the veteran was afforded a VA computer 
tomography (CT) scan of his brain in light of multiple 
neurological complaints.  This study was reported to 
demonstrate mild central brain atrophy likely due to 
periventricular white matter disease.  There was also a focal 
calcification noted in the right caudate nucleus, which was 
reported to possibly represent an old sister psychosis 
lesion.

A VA electroencephalogram in July 1994, performed to rule out 
abnormalities over the right side of the head, was 
interpreted to reveal no consistent evidence for focal or 
structural abnormalities.

At a VA comprehensive examination in May 1996, the veteran 
reported that he served in the United States Marine Corps 
between June 1964 and May 1968 and spent two years in 
Vietnam.  He said that he remembered being sprayed on two 
occasions with Agent Orange by overflying aircraft during his 
service in Vietnam.  The veteran also reported injuring his 
back in a fall in 1989 and that he had undergone two 
surgeries on his lumbosacral spine.  The first one, in 1993, 
involved a fusion procedure of L5-S1 with internal rod 
fixation, according to the veteran's report.  The second one, 
in 1995, involved removing the entire fixation device due to 
breakage of some of that device, according to the veteran's 
report.  Upon examination, neurological findings were 
primarily limited to sensory defects in the left lower 
extremity as well as diminution of the patella and Achilles 
tendon reflexes on the left.

In a March 1997 entry in the veteran's VA medical records, a 
VA doctor (Dr. W.B.) noted that back pain was common in 
patients with exposure to Agent Orange, and that such 
patients also have multiple reactivated viruses.  The entry 
noted that the veteran had reactivated Epstein-Barr, Herpes I 
and Herpes II viruses, as well as one other virus, and 
concluded that the veteran had four reactivated viruses that 
could affect immune function and irritate the brain stem and 
limbic area.

A May 1997 magnetic resonance imaging (MRI) study of the 
brain was interpreted to show no evidence of intracranial 
hemorrhage, mass effect or midline shift.  The ventricles and 
sulci were normal in configuration and size for the veteran's 
age.  The gray-white differential was normal, and the brain 
stem and cerebellum were reported to be unremarkable.

At a VA neurological examination in August 1997, the veteran 
was described as alert, oriented, and with fluent speech.  
Examination of the cranial nerves revealed normal fundi, full 
extraocular movement (EOM), and normal facial strength and 
sensation.  Deep tendon reflexes were 2+ and symmetric.  
Sensation was intact with the exception of diminished pin 
sensation in the left lower extremity, distally.

The veteran was examined by a private physician in September 
1998, at which time he was noted to suffer from a variety of 
problems to include chronic daily headaches, tenderness, and 
back and neck pain.  Upon general examination, his head was 
found to be normocephalic.  There were some sensory changes 
on the face, with decreased sensation to pin prick on the 
right side of the face and decreased sensation in the left 
arm, but not in the legs.  Light touch sensation was 
preserved.  The veteran demonstrated some facial asymmetry of 
a minor nature with some twitching and asymmetry of mouth 
use, but no facial paresis was demonstrated.

In September 1998, a VA MRI study of the brain without 
contrast was interpreted to be unremarkable, with normal 
brain stem, cerebellum, and vascular flow voids.

At his RO hearing in April 1999, the veteran testified that 
he was informed by a VA physician that clinical studies 
reported to Congress had concluded that exposure to Agent 
Orange can result in damage to the brain stem.  The veteran 
expressed his belief that he had exhibited symptoms, to 
include abnormal behavior and a past history of alcoholism, 
attributable to brain stem damage resulting from Agent Orange 
exposure.

At a VA fee basis examination in July 1999, neurological 
examination revealed normal coordination, upper and lower 
extremity motor function, and sensation.  The examiner 
concluded that, other than with respect to reported decreased 
auditory acuity, no neurological deficits were appreciated.

At a VA neurological examination in January 2002, the veteran 
reported that he initially injured his back in 1989 in a fall 
down a wood staircase at work.  He added that he re-injured 
his back in 1993 and had undergone three surgical procedures 
since that time.  The examiner reviewed the veteran's medical 
records and noted that the veteran had a long history of 
cluster headaches.  The examiner added that the veteran had 
been told that he had a positive Epstein Barr titer, and that 
during an assessment at a VA hospital, he was told that he 
had "brain damage" due to exposure to Agent Orange in 
Vietnam.  At the time of this examination, the veteran 
reported constant pain in the center of his back that 
radiated to both sides.  After a thorough examination of the 
veteran's mental capacity, intellectual functioning, vision, 
cranial nerves, hearing, neurological features, and motor 
skills, the veteran was diagnosed with chronic low back 
strain with limitation of motion and pain, as well as 
hypertension and diabetes.  The examiner concluded that there 
was no clinical evidence to support the presence of "brain 
stem damage" due to exposure to Agent Orange, and that there 
was no evidence of "brain stem poisoning."  He essentially 
indicated that the presence of such poisoning would affect 
the appearance of fundi, the movements of the eye muscles, 
the sensation and movement of the face, the acoustic nerve, 
and shoulder strut, and would also produce problems with fine 
motor skills with heel to shin in the legs.  The examiner 
reiterated that, based upon the results of this examination, 
there was no evidence of any brain stem impairment.  The 
examiner did note that the veteran's 18-year history of 
alcohol abuse could produce problems with brain stem 
functioning, and stated that it was likely that the veteran's 
balance problems were related to long-term alcohol abuse.  He 
said that, although the veteran described having exposure to 
herbicides during his two tours of duty in Vietnam, there was 
no evidence of neurological residua at that time.

At a VA brain and spinal cord examination in July 2006, the 
veteran's claims file and all available medical records were 
thoroughly reviewed.  The veteran reported experiencing the 
following symptoms: bad headaches, bones not responding and 
growing brittle, lost short-term memory, twitching in the 
eyes and face, tinnitus, Epstein Barr virus, constant 
fatigue, muscle aches and spasms, anger and a short temper, 
panic attacks, inability to be in crowds or around people, 
inability to follow directions, and a tendency to get 
confused easily.  It was noted that the veteran had not 
recovered completely from back surgeries in 1993, 1995, and 
1997.  However, it was also noted that the veteran was not 
undergoing any specific treatments for "brain stem 
poisoning."  Upon careful review of the medical evidence, the 
examiner noted that there had been no complaints or treatment 
for headaches or dizziness within the past 40 months.  
Results of a bone survey revealed degenerative disc disease 
with prominent osteophytosis and mild to moderate osteopenia.  
Significantly, the examiner concluded that there was no such 
condition as "brain stem poisoning" and that the veteran 
showed no evidence of residuals from Agent Orange in the form 
of chronic "brain stem poisoning."

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2007).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for a limited number of specific 
disorders will be rebuttably presumed if they are manifest to 
a compensable degree at any time after service.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2007).  This presumption of service connection may be 
rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d).  A veteran 
who, during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Analysis

The veteran is seeking entitlement to service connection for 
residuals of brain stem poisoning (to include frailness of 
bones causing a low back disorder), as a result of exposure 
to the herbicide Agent Orange during military service in the 
Republic of Vietnam.

Because the veteran served in the Republic of Vietnam during 
the Vietnam era, he is presumed to have been exposed to 
herbicides to include Agent Orange while in Vietnam.  
However, the veteran's claimed brain stem condition is not a 
disease that is subject to presumptive service connection on 
an herbicide basis.  See 38 U.S.C.A § 1116; see also 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).

The veteran is not precluded, however, from proving that his 
claimed brain stem condition resulted from exposure to 
herbicides in service under the provisions of 38 U.S.C.A. §§ 
1110 and 1131 and 38 C.F.R. § 3.303(d).  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

According to the extensive factual background outlined above, 
the veteran has not been diagnosed with a brain stem 
condition, nor does he suffer from any residuals thereof.  
The January 2002 VA examiner reviewed the veteran's medical 
records and concluded that there was no clinical evidence to 
support the presence of "brain stem damage" due to exposure 
to Agent Orange, and that there was no evidence of "brain 
stem poisoning" or any brain stem impairment based upon 
current examination findings.  The July 2006 VA examiner 
reviewed the veteran's medical records and concluded that 
there was no such condition as "brain stem poisoning" and 
that the veteran showed no evidence of residuals from Agent 
Orange in the form of chronic "brain stem poisoning."

While the Board does acknowledge the March 1997 entry by Dr. 
W.B. in the veteran's VA medical records with regard to brain 
stem irritation, it is significant that the July 2006 VA 
examiner noted that Dr. W.B. had been disciplined and 
ultimately discharged from VA employment due to his 
unorthodox views on Gulf War and Agent Orange illnesses, and 
several years thereafter (in 2002) Dr. W.B. had lost his 
license to practice medicine in the state of California due 
to mental health issues.

The Court has held that the Board may favor the opinion of 
one competent medical professional over that of another, so 
long as an adequate statement of reasons and bases is 
provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Given the lack of credibility of Dr. W.B.'s medical opinions, 
the Board finds them to be of limited probative value on the 
question of whether the veteran has a brain stem condition 
(or residuals thereof) due to Agent Orange exposure in 
service.  The Board grants a substantially greater amount of 
probative value to the VA examination reports from January 
2002 and July 2006.  On each of those occasions, a VA 
examiner thoroughly reviewed the veteran's claims file before 
concluding that the veteran did not show any evidence of 
"brain stem poisoning" based upon exposure to Agent Orange in 
service.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's claimed brain stem condition resulted from exposure 
to herbicides in service under the provisions of 38 U.S.C.A. 
§§ 1110 and 1131 and 38 C.F.R. § 3.303(d).

Hence, where, as here, competent evidence does not establish 
the disability for which service connection is sought, there 
can be no valid claim for service connection for that 
disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the claim for service connection must be 
denied because the first essential criterion for a grant of 
service connection - medical evidence of the claimed 
disability - has not been met.  While the Board acknowledges 
that the veteran has been diagnosed with a low back disorder, 
such disorder has not been found to be a residual of brain 
stem poisoning or Agent Orange exposure, as evidenced by the 
competent medical opinions of the January 2002 and July 2006 
VA examiners.

Despite the veteran's contentions that he suffers from 
residuals of brain stem poisoning, it is well-established 
that the veteran, as a layperson without medical training, is 
not qualified to render medical opinions regarding matters 
such as diagnosis and etiology of disorders and disabilities, 
and his opinion in this respect is entitled to no probative 
weight.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  With regard to his 
clinically diagnosed low back disorder, the Board notes that 
the veteran himself has reported that he initially injured 
his back in 1989 in a fall down a wood staircase at work, 
more than 20 years after discharge from active military 
service.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of brain stem poisoning (to include 
frailness of bones causing a low back disorder), as a result 
of exposure to an herbicide agent.  Therefore, the benefit of 
the doubt provision does not apply, and the claim must be 
denied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for residuals of brain stem 
poisoning (to include frailness of bones causing a low back 
disorder), as a result of exposure to an herbicide agent, is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


